DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments concerning the previous § 103 rejections have been fully considered but are not persuasive. Specifically, Applicant argues that the Examiner’s interpretation of the prior art “overlooks two important features of the invention that the pump module is releasably fixed to the retaining device and the retaining module is fixed to the extracardiac section of the intracardiac module with a releasable coupling.” The Examiner respectfully disagrees because both of these features are seen in the combination of prior art set forth in the previous rejections. Specifically, concerning “the pump module is releasably fixed to the retaining device,” the prior art combination includes the retaining module 12 of the Calderon reference which releasably fixates to (and covers) the pump module of the combined device (see Nonfinal Office Action at pages 7-8 explaining the inclusion of Calderon’s teachings). Similarly, concerning “the retaining module is fixed to the extracardiac section of the intracardiac module with a releasable coupling,” as explained in the same portion of the rejection, the retaining module incorporated from Calderon releasably surrounds the fluid channels (which are equivalent to Applicant’s claimed “extracardiac section,” as explained in more detail in the rejections). The pump and retaining 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37-46, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2010/0298625 A1 to Reichenbach et al. (hereinafter “Reichenbach”) in view of US 2007/0134993 A1 to Tamez et al. (hereinafter “Tamez”) in view of US Patent No. 7,217,236 to Calderon (hereinafter “Calderon”).
	Regarding Claims 37 and 51, Reichenbach teaches:
An implantable fluid pumping system for supporting or initiating flow inside a heart (see, e.g., “for providing blood flow for a blood pump recipient” in Para. [0017]) which is modular in construction, includes an intracardiac module, a fastening module, a pump module and a retaining module and the modules are configured to be assembled, (see discussion of various modules below) comprising: 
an intracardiac module (11), including two separated fluid channels (14 and 16), each including at least one intracardiac fluid channel opening (34 and 35) and at least one extracardiac fluid channel opening (24 and 25) opposing the at least one intracardiac channel opening (see e.g. FIG. 1) and when implanted including at least an intracardiac section (32) positioned within the heart (see FIGS. 1 and 5) and an extracardiac section (18) positioned outside the heart (see FIGS. 1 and 5); and
a fastening module (see, e.g., “screw rings” in Para. [0020] along with the other alternative connector types), including a joining contour (e.g. the interior contour of the screw rings) for providing a fluid tight connection to a matching contour of the intracardiac module when implanted (“to form a fluid-tight seal so as to prevent fluids from leaking out of the system during operation” in Para. [0020]).
a pump module (12), which is releasable mounted onto the intracardiac module (see, e.g., “Proximal ends 24 and 25 can be adapted to engage a blood pump releasably” in Para. [0019]), for fluid tight connection to the channel openings of the extracardiac fluid channel (see, e.g., “to form a fluid-tight seal so as to prevent fluids from leaking out of the system during operation” in Para. [0020]).

	Concerning the limitation “a fastening structure for intracorporeal fastening to the hollow organ,” Reichenbach does teach in Para. [0079] that “once the cannula is in the desired position in the heart, the cannula can be secured to the myocardium with sutures.” However, Reichenbach fails to specifically mention any particular fastening structures for accomplishing this. The Examiner suspects that this is because such arrangements are extremely well known in the art (the sutures are usually applied through “sewing rings”). Nevertheless, to address this deficiency in Reichenbach, attention is directed to a second reference, Tamez, which teaches a similar implant connector for a heart pump which comprises a screw ring (akin to the one mentioned in Para. [0020] of Reichenbach) which includes a fastening structure (ring 56) for intracorporeal fastening to the hollow organ (see, e.g., “The implant connector is secured in place by inserting one or more sutures, stitches or the like through the second ring 56 and the tissue forming the left ventricle” in Para. [0048]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Reichenbach to provide a ring connector including a fastening structure for intracorporeal fastening to the hollow organ, as taught by Tamez, because Reichenbach explicitly teaches that suturing to the myocardium could be desired, and Tamez teaches the structure necessary to accomplish this suturing and which was omitted from Reichenbach’s disclosure. 
	Reichenbach in view of Tamez fails to specifically teach “the pump module is releasable fixed to a retaining module that fixes the pump module to an extracardiac section of the intracardiac module, the retaining module comprising two openings that completely pass through the retaining module and engage the separate fluid channels to releasably fix the pump module to the extracardiac section of the intracardiac module” However, another reference, Calderon, teaches a similar device including a retaining module (12) which releasably fixes the pump and extracardiac section of the tubing together (see generally FIGS. 1-3; also see Col. 3 lines 41-61). As seen in e.g. FIGS. 1 and 3 of Calderon, the retaining module 12 has two openings (outer openings of inlet 44 and outlet 46) which “completely pass” through the retaining module (i.e. because the openings together define a complete passage through the retaining module, as opposed to an opening which leads to a dead end which in contrast would not qualify as a complete pass through). As also seen in e.g. FIG. 1 of Calderon, the openings 44/46 engage the separate fluid channels (e.g. elements 32 and 34 seen in FIG. 3 which can be considered equivalent to Reichenbach’s fluid channels 14 and 16; alternatively, Calderon’s elements 24 and 26 would also qualify as fluid channels in the same manner), such engagement serving to releasably fix the pump module to the extracardiac section (i.e. to the fluid channels) as described in e.g. Col. 3 lines 41-61. Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Reichenbach in view of Tamez to incorporate a retaining module that fixes the pump module to an extracardiac section of the intracardiac module, in the manner taught by Calderon (i.e. including the claimed openings), because it would provide various benefits such as helping to structurally secure the pump and tubing together in the proper orientation, providing a smoother surface for more comfortable implantation (see, e.g., “The shape of the pump shell is generally flat and softly contoured (i.e., rounded, ellipsoidal) so that it may be comfortably implanted” in Col. 3 lines 59-61), etc.

	Regarding Claim 38, Reichenbach further teaches wherein the intracardiac module in an axial direction has an intracardiac section (32), a medial section (26) and an (18), the intracardiac section including a tubular extension with an open distal tube end (34), which surrounds one of the two fluid channels (14), and is positioned laterally spaced from, or is radially around the tubular extension and the at least one intracardiac fluid channel opening of the other fluid channel (see FIG. 3), the medial section including a peripherally surrounding joining contour (see 28 in FIG. 2), a contour matching the joining contour of the fastening module (28 is cylindrical, which is the same as the interior surface of a screw ring and/or the ring connector device of Tamez incorporated into Reichenbach in the rejection of claim 18 above), and the extracardiac and open fluid channel openings of both fluid channels open into the extracardiac section (see FIG. 3).

	Regarding Claim 39, as noted above, the medial section of Reichenbach has a cylindrically-shaped outer contour (see 28 in FIG. 2 of Reichenbach) which corresponds to the cylindrical shape of the inner contour of Tamez’s ring connector (see 80 in FIG. 4 of Tamez), the inner contour of Tamez seen in FIG. 4 to be surrounding the opening of the ring (i.e. the cylindrical passageway through the center of the ring). 

	Regarding Claims 40-43, see the tubus section (62) and collar (64) in Tamez’s ring structure which is incorporated into Reichenbach per the rejection of claim 18 above. 

	Regarding Claims 44 and 46, as seen in e.g. FIG. 3 of Reichenbach, the pump system 12 is a U-shaped pipe system (in that blood traverses down into the pump, laterally (see, e.g., “Proximal ends 24 and 25 can be adapted to engage a blood pump releasably” in Para. [0019] and “to form a fluid-tight seal so as to prevent fluids from leaking out of the system during operation” in Para. [0020]). 

Additionally Regarding Claim 44, as discussed above, Reichenbach is considered to teach a U-shaped pipe system due to the overall shape of the inflow and outflow. However, in the event that Reichenbach’s pump system could not be considered “U-shaped” (which the Examiner does not concede), another reference, Calderon, teaches a similar blood pump including a U-shaped pipe system (see FIGS. 1-3 of Calderon). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Reichenbach in view of Tamez to use Calderon’s pump system because it would amount to a merely simple substitution of one known pump system for another to obtain predictable results. Additionally, Reichenbach notes in Para. [0044] that “Blood pump 12 can be one of any number of blood pumps available for providing mechanical circulatory support,” which further supports the notion that substitutions with other known pumps would be obvious and achievable.  

	Regarding Claim 45, one section may be considered to include both elements 22+26 of Calderon (the pipe section with the pump) and the other section may be 

	Regarding Claim 48, as discussed above, element 56 in Tamez (incorporated into Reichenbach’s system) equates to the claimed surface element which is piercable with a surgical needle for attaching to the myocardium tissue. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Reichenbach in view of Tamez and Calderon as applied to claim 45 above, and further in view of US Publication No. 2011/0238172 A1 to Akdis (hereinafter “Akdis”).
	Regarding Claim 47, Reichenbach in view of Tamez and Calderon teach the system of claim 45 above but fail to teach a diagonal pump on which another pipe section is connected laterally. However, Akdis teaches a similar blood pump which can be a diagonal pump on which another pipe section is connected laterally (see FIG. 5 of Akdis). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Reichenbach in view of Tamez and Calderon to use a diagonal pump on which another pipe section is connected laterally, as taught in Akdis, because it would amount to nothing more than a merely simple substitution of one known pump shape for another to obtain predictable results. 



Allowable Subject Matter
s 49, 50 and 52-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, July 13, 2021